Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/660,297 filed on 08/03/2021.  Claim(s) 1-20 is/are pending and have been examined.
Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:
Claim 3 recites:
	“… associated with each of the multiple user;”

Independent claim 1 from which claim 3 depends, recites “multiple users”

Please amend claim 3 to:
	-- associated with each of the multiple users; --

Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 7-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US 8,910,199), in view of Fryer et al. (US 2019/0191204), in view of Mai et al. (US 2002/0049635), and further in view of Dey et al. (US 9,565,460).
Consider claims 1 and 8, Slaney teaches a computer-implemented method and television receiver, comprising: 
one or more processors (Col 4: lines 19-20, Col 4: lines 30, 42-43  teaches processing instructions. Col 15: lines 35-38 teaches U.S. Patent application 09/724,789 as indicated above, the disclosure is incorporated by Processing device would have corresponding processor to execute computer program and/or firmware instructions); 
a non-transitory computer readable storage medium communicatively coupled to the one or more processors, wherein the non-transitory computer readable storage medium includes instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Col 4: lines 19-20, Col 4: lines 30, 42-43 teaches processing instructions. Col 15: lines 35-38 teaches U.S. Patent application 09/724,789 as indicated above, the disclosure is incorporated by reference herein. Application 09/724,789 also US 6,968,565. Application’565 – Col 3: lines 20-21, Col 7: lines 54-55 teaches processing device used to identify content observer(s). Col 11: lines 18-20 teaches computer program or firmware including instructions. Processing device would have corresponding processor to execute computer program and/or firmware instructions) including:
receiving, at one or more sensors in communication with a set-top box in an environment, sensor-detected user information associated with multiple users in the environment, the sensor-detected user information indicating characteristics of each of the multiple users (Col 10: lines 42-50 teaches system shown in Figs.2-8 can be implemented in an appropriately constructed television set top box. Col 15: lines 63-67 teaches one or more devices may sense one or 
receiving and storing, by the set-top box, a set of television commercials including a set of television commercials for open commercial slots (Col 10: lines 42-50 teaches system shown in Figs.2-8 can be implemented in an appropriately constructed television set top box. Col 6: lines 12-14 teaches sets of targeted content received at the television viewing location are stored in a data storage device located at the television viewing location. Col 8: lines 35-47 teaches sets of targeted content can be stored in a data storage device associated with the 
associating, by the set-top box, one or more categories with each of the multiple users based on the characteristics of each of the multiple users (Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 20: lines 49-61 teaches identity and/or characteristic(s) of a content observer may be determined by making use of information regarding past content observation behavior, demographic information, information regarding physical characteristic(s) of television viewer(s) present in the vicinity of the television during past content displays, some or all combination of such information); 
transmitting, by the set-top box, programming content to a display device associated with the set-top box for presentation on the display device (Col 4: lines 25-27, 39-41 teaches targeted content is displayed within a display of a set of primary content on a television. Col 4: lines 34-36, 48-50 teaches receiving a 
identifying, by the set-top box, a plurality of commercial slots in the programming content including at least an open commercial slot (Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 7: lines 42-49 teaches transmitting multiple sets of targeted content to a content display site that can potentially be displayed during a target display opportunity, e.g. a commercial break during a television program or between television programs, etc. Col 8: lines 5-14 teaches selecting an appropriate one of multiple sets of targeted content to display during a targeted content display opportunity at a content display site. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program); 
assigning, by the set-top box, a chosen television commercial of the set of television commercials to fill the open commercial slot by processing the set of television commercials based on the one or more categories associated with each of the multiple users and the open commercial slot (Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial 
transmitting, by the set-top box, transmitting the chosen television commercial to the display device for display on the display device during the open commercial slot (Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program. Col 11: lines 32-34 teaches selected set of targeted content is provided to television 205 for generation of a display of that set of targeted content).
Slaney does not explicitly teach a wireless transceiver communicatively coupled to the one or more processors;
receiving and storing, by the set-top box, a set of television commercials including a first set of television commercials for already-filled commercial slots and a second set of television commercials for open commercial slots;
identifying, by the set-top box, a plurality of commercial slots in the programming content including at least an already-filled slot and an open commercial slot;

assigning, by the set-top box, a second chosen television commercial of the second set of television commercials to fill the open commercial slot by ranking each of the second set of television commercials based on the one or more categories associated with each of the multiple users, the programming content, and the open commercial slot;
transmitting, by the set-top box, the first chosen television commercial to the display device for display on the display device during the already-filled commercial slot, and transmitting, by the set-top box, transmitting the second chosen television commercial to the display device for display on the display device during the open commercial slot.
In an analogous art, Fryer teaches a wireless transceiver communicatively coupled to the one or more processors (Fig.7, transceiver 702-Fig.7, controller 706-Fig.7; Paragraph 0055, Paragraph 0061);
receiving and storing, by the set-top box, a set of television commercials including a first set of television commercials for already-filled commercial slots and a second set of television commercials for open commercial slots (110-Fig.1, Paragraph 0017 teaches local device 110 can be any of a set top box. Paragraph 0023 teaches advertising content is pushed to a local cache in the end user device in advance. Paragraph 0024 teaches filling the local cache with advertisements in advance of media consumption. Paragraph 0028 teaches local device retrieving previously broadcasted ads designated by the media program 
identifying, by the set-top box, a plurality of commercial slots in the programming content including at least an already-filled slot and an open commercial slot (Paragraph 0028 teaches cues received by the local device. Based on the cues the local device retrieves previously broadcasted ads designated by the media program when ad avail has not been released {commercial slot for an already-filled slot} or targeted advertising previously sent to local device when the ad avail has been released {open commercial slot}. Through the type of cues received throughout the programming content, the set-top box is able to identify the commercial slots in the programming content, ad avails that have been released {open} or not released {already-filled});
assigning a first chosen television commercial of the first set of television commercials for playback during the already-filled slot; assigning, by the set-top box, a second chosen television commercial of the second set of television commercials to fill the open commercial slot, second set of television commercials (Paragraph 0028 teaches cues received by the local device. Based on the cues the local device retrieves previously broadcasted ads designated by the media program when ad avail has not been released {first chosen television commercial of the first set of television commercials for playback during already-filled slot} or targeted advertising previously sent to local device when the ad Through the type of cues received throughout the programming content, the set-top box assigns process for content retrieval, and provision of the particular content for the particular commercial slot from the cached content, ads that are designated by the media program for the unreleased ad avail and targeted ads for the released ad avail);
transmitting, by the set-top box, the first chosen television commercial to the display device for display on the display device during the already-filled commercial slot, and transmitting, by the set-top box, transmitting the second chosen television commercial to the display device for display on the display device during the open commercial slot (Paragraph 0028 teaches cues received by the local device. Based on the cues the local device retrieves previously broadcasted ads designated by the media program when ad avail has not been released {first chosen television commercial for display during the already-filled commercial slot} or targeted advertising previously sent to local device when the ad avail has been released {second chosen television commercial for display during the open commercial slot}. Paragraph 0015-0016, 0028 teaches local device to display advertisement. Paragraph 0057 teaches display 710 can be an integral part of housing assembly of communication device 700 or an independent device communicatively coupled thereto by a tethered wireline interface, such as a cable, or a wireless interface).

Slaney and Fryer do not explicitly teach assigning chosen commercial to fill the commercial slot by ranking each of the set of commercials based on the 
In an analogous art, Mai teaches assigning chosen commercial to fill the commercial slot by ranking each of the set of commercials based on the one or more categories associated with the user, the programming content, and the open commercial slot (Paragraph 0046 teaches assigning a score to each advertisement based on a comparison. Advertisement will receive the highest score if there is an exact match between an advertisement’s correlation number and the displayed content’s program classification, e.g. advertisement for golf clubs for display during the display of a golf tournament. Paragraph 0047 teaches ranking step comprises placing the advertisements in order, based on their scores, from highest score to lowest score. The number of top-ranked advertisements displayed is preferably determined by the length of the content, the length of the advertisements, time purchased by advertisers and/or other factors. Displaying step may display advertisements in breaks in the content. Paragraph 0079 teaches advertisements may be displayed during breaks or interruptions in the content, cycling through advertisements based on advertisements’ score, displaying the highest scoring advertisements first, most prominently and for the longest period of time. Paragraph 0021, 0082 teaches multiple advertising may be filtered and displayed based on a user profile and/or other content currently being displayed. Fig.4, Paragraph 0047 teaches re-filtering step 118 by repeating steps 114-116).

Slaney, Fryer, and Mai do not explicitly teach ranking based on the one or more categories associated with each of the multiple users.
In an analogous art, Dey teaches ranking based on the one or more categories associated with each of the multiple users (Col 2: lines 5-10 teaches computing a plurality of potential video advertisements based on the determination of contextual influence, and raking the computed plurality of potential video advertisements according to the contextual influence. Col 3: lines 19-22, Col 9: lines 2-5 teaches identifying, learning or inferring the expected and/or actual set of identities, viewers, that are audience to a video at a given time. Col 3: lines 31-33 teaches selecting and rendering video with highest rank to the audience. Col 7: lines 26-33 teaches plurality of potential video ads may be ranked according to determined contextual influence. Video ads from the plurality of potential video advertisements with the highest rank may be selected for integration. Col 7: lines 36-38 teaches tailoring video advertisements to 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney, Fryer and Mai to include ranking based on the one or more categories associated with each of the multiple users, as taught by Dey, for the advantage of providing an environment in which video advertisements may target an audience including a plurality of viewers in a highly personalized way (Dey – Col 1: lines 17-20), optimizing overall audience satisfaction given the audience profile (Dey – Col 3: lines 25-27), where an appropriate television advertisement will be displayed so that everybody nearby the television can enjoy the advertisement, providing greater overall advertisement effectiveness in environment(s) with multiple viewers around a viewing device.

claims 2 and 9, Slaney, Fryer, Mai, and Dey teach further comprising: receiving, at the set-top box, program content viewing data indicating television viewing habits of at least one of the multiple users via the set-top box, wherein the one or more categories is associated with at least one of the multiple users based further on the program content viewing data (Slaney – Col 3: lines 55-558 teaches invention can track the viewing habits of each viewer. Targeted content to display to each viewer can be based on viewer’s viewing habits. Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 21: lines 24-34 teaches if content observer at a content display device is known to be interested in sports, an advertisement for upcoming broadcast of a sporting event or advertisement for sports equipment can be displayed. Possibilities for characterizing content observers and selecting targeted content for display based on those characterizations are nearly endless).

claims 3 and 10, Slaney, Fryer, Mai, and Dey teach further comprising: assigning tags to television commercials within the set of television commercials based on the one or more categories associated with each of the multiple users; and determining the chosen television commercial based on the tags assigned to each television commercial of the set of television commercials (Slaney - Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program. Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 20: lines 49-61 teaches identity and/or characteristic(s) of a content observer may be determined by making use of information regarding past content observation behavior, demographic information, information regarding physical characteristic(s) of television 

Consider claims 5 and 12, Slaney, Fryer, Mai, and Dey teach wherein at least one of the one or more sensors is integrated in the set-top box (Slaney - Col 10: lines 42-50 teaches system shown in Figs.2-8 can be implemented in an appropriately constructed television set top box. Col 15: lines 63-67 teaches one or more devices may sense one or more physical characteristics of people present in the vicinity of a content display device, using one or more visual data acquisition devices, such as camera(s)).

Consider claims 7 and 14, Slaney, Fryer, Mai, and Dey teach wherein the sensor-detected user information further indicates detection and identification .

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US 8,910,199), in view of Fryer et al. (US 2019/0191204), in view of Mai et al. (US 2002/0049635), in view of Dey et al. (US 9,565,460), and further in view of Ma et al. (US 2010/0077174).
Consider claims 4 and 11, Slaney, Fryer, Mai, and Dey teach further comprising: 
assigning, characteristics of each of the multiple users, such that each of the multiple users is associated with certain characteristics, wherein associating the one or more categories with each of the multiple users is based on the certain characteristics of each of the multiple users (Slaney - Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. Col 21: lines 18-28 teaches set of targeted content can be selected based on degree to which the age, gender, income and/or interest of the content observer(s) present at the time of the targeted content display opportunity matches the age, gender, income and/or interests of content observers to whom content provider desires to appeal with the set of targeted content. If content observer at a content display device is known to be interested in sports, an advertisement for upcoming broadcast of a 
wherein associating the one or more categories with each user is based on the weighted characteristics of each user.
In an analogous art, Ma teaches assigning, for each of the characteristics of each user, a ranking or weight based on how strong the characteristic is associated with the user, such that each user is associated with weighted characteristics, wherein associating the one or more categories with each user is based on the weighted characteristics of each user (Paragraph 0054-0057 teaches user terminal may assign a weight to each category, based on interests of the user).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney, Fryer, Mai, and Dey to include assigning, for each of the characteristics of each user, a ranking or weight based on how strong the characteristic is associated with the user, such that each user is associated with weighted characteristics, wherein associating the one or more categories with each user is based on the weighted characteristics of each user, as taught by Ma, for the advantage of fine tuning and providing a finer breakdown of user interest/preferences, enabling the system to understand the user better and more efficiently tailor content/data to user(s). 

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US 8,910,199), in view of Fryer et al. (US 2019/0191204), in view of Mai et al. (US 2002/0049635), in view of Dey et al. (US 9,565,460), and further in view of Nguyen et al. (US 2015/0281824).
Consider claims 6 and 13, Slaney, Fryer, Mai, and Dey teach at least one of the one or more sensors, a first user of the multiple users (Slaney - Col 15: lines 63-67 teaches one or more devices may sense one or more physical characteristics of people present in the vicinity of a content display device, using one or more visual data acquisition devices, such as camera(s)), but do not explicitly teach wherein: at least one of the one or more sensors is integrated into a wireless headset worn by a first user to monitor a physical state of the first user; and 
the sensor-detected user information further indicates the physical state of the first user.
In an analogous art, Nguyen teaches wherein: at least one of the one or more sensors is integrated into a wireless headset worn by a first user to monitor a physical state of the first user; and the sensor-detected user information further indicates the physical state of the first user (wireless headset 24-Fig.1, Paragraph 0046 teaches wireless headset 24 monitors a physical state of the user such as head motion, head orientation, pulse, breathing rate, etc).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney, Fryer, Mai, and Dey to include wherein: at least one of the one or more sensors is integrated into a wireless headset worn .

Claim(s) 15-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US 8,910,199) in view of Dey et al. (US 9,565,460).
Consider claim 15, Slaney teaches a computer-implemented method, television receiver, and a computing device (Figs.2-8), comprising: 
one or more processors (Col 4: lines 19-20, Col 4: lines 30, 42-43  teaches processing instructions. Col 15: lines 35-38 teaches U.S. Patent application 09/724,789 as indicated above, the disclosure is incorporated by reference herein. Application 09/724,789 also US 6,968,565. Application’565 – Col 3: lines 20-21, Col 7: lines 54-55 teaches processing device used to identify content observer(s). Col 11: lines 18-20 teaches computer program or firmware including instructions. Processing device would have corresponding processor to execute computer program and/or firmware instructions); 
a non-transitory computer readable storage medium communicatively coupled to the one or more processors, wherein the non-transitory computer readable storage medium includes instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Col 4: lines 19-20, Col 4: lines 30, 42-43  teaches processing instructions. Col 15: Processing device would have corresponding processor to execute computer program and/or firmware instructions) including:
receiving, during a period of time, at one or more sensors in communication with a set-top box in an environment, sensor-detected user information associated with multiple users of the environment, the sensor-detected user information indicating characteristics of each of the multiple users (Col 10: lines 42-50 teaches system shown in Figs.2-8 can be implemented in an appropriately constructed television set top box. Col 15: lines 10-13 teaches invention can be implemented so that the presence of multiple content observers at the time of a targeted content display opportunity is detected. Col 15: lines 63-67 teaches one or more devices may sense one or more physical characteristics of people present in the vicinity of a content display device, using one or more visual data acquisition devices, such as camera(s). Col 16: lines 9-20 teaches all three types of information, content observation behavior, physical characteristics, and demographic information can be combined to enable identification of content observers at a display site. Fig.5, Col 17: lines 37-63 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to 
receiving and storing, by the set-top box, a set of television commercials for open commercial slots (Col 10: lines 55-57 teaches multiple sets of targeted content are received at the television viewing location at the content receiver 201); 
processing, by the set-top box, during the period of time, the set of television commercials based on the characteristics of each of the one or more of the multiple users (Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 20: lines 49-61 teaches identity 
transmitting, by the set-top box, programming content to a display device associated with the set-top box for presentation on the display device (Col 4: lines 25-27, 39-41 teaches targeted content is displayed within a display of a set of primary content on a television. Col 4: lines 34-36, 48-50 teaches receiving a set of primary content at the television viewing location. Col 21: lines 35-43 teaches the display of content and display of targeted content on the television 205); 
identifying, by the set-top box, an open commercial slot within the programming content (Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program); 
detecting, during the presentation on the display device of the programming content and subsequent to the period of time, one or more of the multiple users as presently in the environment (Col 15: lines 10-13 teaches 
assigning, by the set-top box, based on the detecting a chosen television commercial of the set of television commercials to fill the open commercial slot by determining which of the set of television commercials has suitability for the one or more of the multiple users detected as presently in the environment (Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program. Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content 
transmitting, by the set-top box, the chosen television commercial to the display device for display on the display device during the open commercial slot (Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a 
Slaney does not explicitly teach processing is ranking, each of the set based on the characteristics of the one or more of the multiple users;
determining which of the set has a highest ranking for the one or more multiple users detected.
In an analogous art, Dey teaches processing is ranking, each of the set based on the characteristics of the one or more of the multiple users; determining which of the set has a highest ranking for the one or more multiple users detected (Col 2: lines 5-10 teaches computing a plurality of potential video advertisements based on the determination of contextual influence, and raking the computed plurality of potential video advertisements according to the contextual influence. Col 3: lines 19-22, Col 9: lines 2-5 teaches identifying, learning or inferring the expected and/or actual set of identities, viewers, that are audience to a video at a given time. Col 3: lines 31-33 teaches selecting and rendering video with highest rank to the audience. Col 7: lines 26-33 teaches plurality of potential video ads may be ranked according to determined contextual influence. Video ads from the plurality of potential video advertisements with the highest rank may be selected for integration. Col 7: lines 36-38 teaches tailoring video advertisements to audiences’ preference and determined contextual 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney to include processing is ranking, each of the set based on the characteristics of the one or more of the multiple users; determining which of the set has a highest ranking for the one or more multiple users detected, as taught by Dey, for the advantage of providing an environment in which video advertisements may target an audience including a plurality of viewers in a highly personalized way (Dey – Col 1: lines 17-20), optimizing overall audience satisfaction given the audience profile (Dey – Col 3: lines 25-27), where an appropriate television advertisement will be displayed so that everybody nearby the television can enjoy the advertisement, providing greater overall advertisement effectiveness in environment(s) with multiple viewers around a viewing device.

claim 16, Slaney and Dey teach the operations further including: assigning tags to television commercials within the set of television commercials based on the one or more categories associated with each of the multiple users; and determining the chosen television commercial based on the tags assigned to each television commercial of the set of television commercials (Slaney - Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program. Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 20: lines 49-61 teaches identity and/or characteristic(s) of a content observer may be determined by making use of information regarding past content observation behavior, demographic information, information regarding physical characteristic(s) of television 

Consider claim 18, Slaney and Dey teach wherein at least one of the one or more sensors is integrated in the set-top box (Slaney - Col 10: lines 42-50 teaches system shown in Figs.2-8 can be implemented in an appropriately constructed television set top box. Col 15: lines 63-67 teaches one or more devices may sense one or more physical characteristics of people present in the vicinity of a content display device, using one or more visual data acquisition devices, such as camera(s)).

Consider claim 20, Slaney and Dey teach wherein the sensor-detected user information further indicates detection and identification information for .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US 8,910,199), in view of Dey et al. (US 9,565,460), and further in view of Ma et al. (US 2010/0077174).
Consider claim 17, Slaney and Dey teach wherein the instructions further comprise: 
assigning, characteristics of each of the multiple users, such that each of the multiple users is associated with certain characteristics, wherein associating the one or more categories with each of the multiple users is based on the certain characteristics of each of the multiple users (Slaney - Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. Col 21: lines 18-28 teaches set of targeted content can be selected based on degree to which the age, gender, income and/or interest of the content observer(s) present at the time of the targeted content display opportunity matches the age, gender, income and/or interests of content observers to whom content provider desires to appeal with the set of targeted content. If content observer at a content display device is known to be interested in sports, an advertisement for upcoming broadcast of a sporting event or advertisement for sports equipment can be displayed), but do 
wherein associating the one or more categories with each user is based on the weighted characteristics of each user.
In an analogous art, Ma teaches assigning, for each of the characteristics of each user, a ranking or weight based on how strong the characteristic is associated with the user, such that each user is associated with weighted characteristics, wherein associating the one or more categories with each user is based on the weighted characteristics of each user (Paragraph 0054-0057 teaches user terminal may assign a weight to each category, based on interests of the user).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney and Dey to include assigning, for each of the characteristics of each user, a ranking or weight based on how strong the characteristic is associated with the user, such that each user is associated with weighted characteristics, wherein associating the one or more categories with each user is based on the weighted characteristics of each user, as taught by Ma, for the advantage of fine tuning and providing a finer breakdown of user interest/preferences, enabling the system to understand the user better and more efficiently tailor content/data to user(s). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US 8,910,199), in view of Dey et al. (US 9,565,460), and further in view of Nguyen et al. (US 2015/0281824).
Consider claim 19, Slaney and Dey teach at least one of the one or more sensors, a first user of the multiple users (Slaney - Col 15: lines 63-67 teaches one or more devices may sense one or more physical characteristics of people present in the vicinity of a content display device, using one or more visual data acquisition devices, such as camera(s)), but do not explicitly teach wherein: at least one of the one or more sensors is integrated into a wireless headset worn by a first user to monitor a physical state of the first user; and 
the sensor-detected user information further indicates the physical state of the first user.
In an analogous art, Nguyen teaches wherein: at least one of the one or more sensors is integrated into a wireless headset worn by a first user to monitor a physical state of the first user; and the sensor-detected user information further indicates the physical state of the first user (wireless headset 24-Fig.1, Paragraph 0046 teaches wireless headset 24 monitors a physical state of the user such as head motion, head orientation, pulse, breathing rate, etc).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney and Dey to include wherein: at least one of the one or more sensors is integrated into a wireless headset worn by a first user to monitor a physical state of the first user; and the sensor-detected user information further indicates the physical state of the first user, as taught by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425